                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                   NORTHERN DISTRICT OF CALIFORNIA

                                   4                                           EUREKA DIVISION

                                   5

                                   6     GARY FARRIS, et al.,                                Case No. 18-cv-04186-JST (RMI)
                                   7                     Plaintiffs,
                                                                                             ORDER ON MOTIONS
                                   8              v.
                                                                                             Re: Dkt. Nos. 207, 208
                                   9     3M COMPANY, et al.,
                                  10                     Defendants.

                                  11

                                  12          Before the court is a joint discovery letter brief (dkt. 207), and an ex parte discovery letter
Northern District of California
 United States District Court




                                  13   brief (dkt. 208). The point of the latter is to explain that the former was not properly filed as

                                  14   “joint” and to include information and exhibits missing from the “joint” letter. Indeed, counsel for

                                  15   Defendant Toshiba America Business Solutions, Inc., asserts that the “joint” letter brief was filed

                                  16   in violation of the Federal Rules of Civil Procedure and the local rules, and violated his trust in

                                  17   opposing counsel.

                                  18          Accordingly, it is ORDERED that counsel for Plaintiff shall, on or before November 21,

                                  19   2019, file a response, explaining why the motion should not be denied as in violation of the

                                  20   Federal Rules of Civil Procedure and the local rules. After the response, the court will determine

                                  21   whether the “joint” discovery letter brief will move forward and set a hearing date, or whether the

                                  22   court will set a hearing at which Plaintiff’s counsel will show cause as to why sanctions should not

                                  23   be imposed.

                                  24          IT IS SO ORDERED.

                                  25   Dated: November 18, 2019

                                  26
                                  27
                                                                                                      ROBERT M. ILLMAN
                                  28                                                                  United States Magistrate Judge
